Citation Nr: 0620028	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  02-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disability 
for compensation purposes, to include periodontal disease.

2.  Entitlement to service connection for an eye disability 
manifested by decreased vision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1977.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 2003, the 
Board undertook additional development of this matter 
pursuant to 38 C.F.R. § 19.9(a)(2) (a regulation which has 
since been invalidated).  In November 2003, the Board 
remanded the claims for additional development.


FINDINGS OF FACT

1.  The veteran's dental problems are not as a result of 
trauma in service, nor was he a prisoner of war.

2.  The veteran does not have an eye disability manifested by 
decreased vision as a result of his service. 


CONCLUSIONS OF LAW

1.  Dental disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.381 (2005).

2.  An eye disability manifested by decreased vision was not 
incurred or aggravated during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in March 2001.  
The letter predated the May 2001 rating decision.  See id.  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.  The March 
2001 VCAA letter has clearly advised the veteran of the 
evidence necessary to substantiate his claims.  Moreover, 
this matter was remanded in November 2003 to ensure 
compliance with the VCAA assistance provisions.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating nor an effective date.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the appellant a letter in March 2001 in which it 
advised him of the evidence necessary to support his service 
connection claims.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to his 
service connection claims, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service private 
medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

II.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A.  Dental Disability for Compensation Purposes

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter, but not for purposes of compensation.  
See 38 C.F.R. § 3.381(a).

In September 2000, the veteran filed a claim for a dental 
condition.  He reported that in 1977 he received dental 
treatment subsequent to separating from service.  Numerous 
teeth were capped and periodontal treatment was performed.  
He reported that all of the teeth that were repaired by 
crowns had to be subsequently removed and other dental 
problems had since occurred.  A subsequent statement from the 
veteran reflected his claim that due to infrequent dental 
examinations and treatment during service, and duty on the 
type of ships that do not have dental facilities, he had 
dental problems.

The veteran underwent a dental examination for induction 
purposes in December 1956, and the examination reports 
reflects a finding of 'acceptable' as it relates to any 
dental defects and diseases.  Dental records reflect that the 
veteran underwent routine dental treatment during service.  
In March 1976, the veteran underwent a mandible series X-ray 
examination due to complaints of pain radiating from lower 
left mandible to head, and periodontal condition.  It was 
noted that the veteran had no past medical history.  The 
films of the mandibles reflected that the veteran had 
considerable dental disease and that there had been previous 
extractions from the left mandible.  In the left mandible 
there was no evidence of tumor.  There was a slight mottled 
sclerotic region in the proximal left mandible which was 
clinically insignificant.  The examiner's impression was 
slight loss of the trabecular pattern of the left mandible.  
There was no evidence of obstructive lesion or tumor.  A 
March 1976 notation reflects that the veteran was made aware 
of periodontal problems.  He was informed that he would loose 
teeth if not surgically corrected.  He stated that he did not 
want surgery as he was convinced he was going to lose the 
teeth anyway.  In May 1973, the veteran sought private dental 
treatment due to getting his front teeth knocked out by a 
baseball, and reports of pain in the region of the front 
teeth.  The private dentist's report reflects that he had two 
chipped front teeth, and he received two acrylic fillings.  

The veteran identified Dr. Woodworth as a post-service 
treating dentist, indicating that he had undergone bonding of 
his front teeth, extraction of two crowns, replacement of 
various fillings were replaced, and periodontal surgery was 
performed.  Upon request for such records, his former office 
indicated that such records were not available.  It was 
indicated that Dr. Woodworth had been retired for seven 
years, the veteran had not sought treatment at the office for 
more than 10 years, and that Dr. Woodworth practiced general 
dentistry and no periodontal surgery was performed on the 
veteran in the office.  

Private medical records dated December 1996 to June 1998 
reflect treatment for decay, cavities, pain, and other dental 
problems.  

The veteran claims that he should be compensated for 
disability due to dental conditions incurred in service and 
due to infrequent dental examinations in service.  

While service connection may be established for treatment 
purposes for these conditions, the regulations listed above 
clearly prohibit service connection for purposes of 
compensation where the disability involves replaceable 
missing teeth or periodontal disease.  38 C.F.R. § 3.381.  As 
neither condition is recognized by the applicable regulations 
as a disability for which VA compensation may be granted, the 
veteran's claim is not warranted.  See 38 C.F.R. § 3.381 
(periodontal disease is not a disability for compensation 
purposes).  Service medical records do not reflect any 
treatment for dental disability during service, nor do they 
reflect any trauma to the teeth.  The veteran chipped two 
teeth when struck by a baseball during service and obtained 
two acrylic fillings, however, there is no objective evidence 
of any residuals from this specific incident.  Additionally, 
there is no evidence that the veteran was a prisoner of war.  
No dental condition other than replaceable missing teeth and 
carious teeth is shown.  Service connection for missing teeth 
and periodontal disease for compensation purposes is not 
legally permitted, and to that extent, as a matter of law 
this claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

B.  Eye Disability 

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 
Vet. App. 439 (1992); Veterans Benefits Administration (VBA) 
Manual M21-1MR ("M21-1MR"), Part III, iv.4.B.10.d.  Thus, 
VA regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).

In March 2001, the veteran claimed entitlement to service 
connection for vision disability claiming that his vision had 
gradually deteriorated during service due to working with 
encoded messages and as a cryptographer.  

In the present case, there is no medical evidence of disease 
or injury to the veteran's eyes during service.  The 
veteran's vision was documented in a December 1956 induction 
examination as 20/40 in the right eye and 20/30 in the left 
eye.  The entrance examination reflects a clinical finding of 
defective vision.  A February 1957 examination with the 
Ophthalmic Service Unit reflected uncorrected visual acuity 
as 20/30 in the right eye and 20/30 in the left eye.  
Corrected acuity was 20/20 in both eyes.  The examiner 
diagnosed astigmatism (myopic).  The veteran was issued 
spectacles as a result of the examination findings.  A 
routine examination conducted in May 1960 reflects that the 
veteran's vision was 20/70 in both eyes corrected to 20/20.  
Defective vision was noted.  A September 1960 service medical 
record reflects a complaint of dry feeling in outer half of 
left eye.  He reported that he was told that his tear duct 
was occluded, however, he was spilling no tears.  Upon 
examination, a diagnosis of compound myopic astigmatism was 
rendered.  Another impression is reflected, however, it is 
illegible.  A November 1961 service medical record reflects a 
cyst in the left eye.  A January 1962 service medical record 
reflects "growth in floor of orbit" for over one year.  
Examination revealed a movable small tumor in floor of orbit 
in the left eye.  An April 1963 service medical record 
reflects the veteran's report that he thought he had a 
foreign body in his eye three days ago, and was unable to see 
anything.  The left eye was examined and there was no foreign 
body seen, however, a small corneal abrasion was visualized.  
The examiner prescribed boric acid and an eye patch for two 
hours.  In September 1964, the veteran complained that his 
eyes bother him and give him headaches.  It appears that a 
new prescription was given.  A routine examination conducted 
in July 1966 reflects that his vision was 20/100 in the right 
eye corrected to 20/20, and 20/70 in the left eye corrected 
to 20/20.  An examination conducted in October 1967 reflects 
vision in both eyes as 20/200 corrected to 20/20.  A July 
1969 ophthalmologic consultation reflects complaints of 
blurred vision.  Pupillary reaction was normal, external 
examination was negative, and media and fundi examination was 
negative.  On a Report of Medical History completed by the 
veteran in September 1973, he complained of a moveable spot 
in his left eye which moves after eyes are shifted.  An 
examination performed in September 1973 reflects that his 
vision was 20/400 in the right eye corrected to 20/20, and 
20/100 in the left eye corrected to 20/20.  The examiner 
noted that the veteran wore glasses and that the veteran 
reported wearing glasses for the past 10 years to correct 
defective visual acuity.  With regard to his complaint of a 
moveable spot, he was examined by an optometrist and no 
abnormalities were noted.  In December 1973, he received a 
new prescription for his glasses from a private health care 
provider.  In January 1974, the veteran sought private 
treatment with an optometrist, due to pain in the left eye, 
recurring.  The veteran underwent an examination, and the 
veteran received a new eye-glass prescription and a new set 
of glasses.  In August 1974, the veteran sought treatment 
with a private physician complaining of persistent headache 
in the temporal region for the past year.  He had a complete 
eye examination with negative results.  A neurological work-
up was suggested as a precaution.  A report dated later that 
same month reflects that the veteran complained of headaches 
on and off since 1970.  He had his glasses changed on several 
occasions.  An examination showed completely normal visual 
fields on the screener.  The remainder of the cranial nerve 
function was normal.  No nystagmus or abnormal eye movements 
were noted.  The examiner's impression was migraine 
equivalent.  A March 1976 service medical record reflects a 
new eyewear prescription.  

The Board has determined that the claim must be denied.  It 
is apparent that the veteran's visual acuity decreased during 
service, however, there is no medical evidence of record to 
suggest any superimposed eye disease or injury during active 
duty service.  Physical examination in November 1961 detected 
a cyst, and physical examination in January 1962 detected a 
tumor in the orbit of the left eye, however, these conditions 
appeared to be acute and transitory in nature as subsequent 
records do not reflect any similar findings or residuals.  At 
his September 1973 in-service examination, the veteran 
complained of a moveable spot in his left eye, however, no 
abnormalities were noted.  He complained of visual problems 
subsequent to this examination, however, he obtained a new 
eyeglass prescription and it appears that his complaints of 
headaches were due to migraines, not visual problems.  As 
noted, an August 1974 eye examination was normal.  In 
summary, the veteran has not submitted any other objective 
medical evidence of a superimposed disease or injury during 
service, to include uncorrectable residual visual impairment.  
See M21-1MR, Part III.iv.4.B.10.f.  The veteran's claim of 
service connection for defective vision is based upon 
refractive errors of the eye, and VA regulations specifically 
prohibit service connection for refractory errors of the 
eyes.  Thus, the veteran's claim must be denied as a matter 
of law.  

C.  Conclusion

The Board has considered the written testimony of the 
veteran.  The Board points out that, although a lay person is 
competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issues, and that it outweighs the lay statements.  
Accordingly, the veteran's claims must be denied.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a dental disability for compensation 
purposes, to include periodontal disease, is denied.

Service connection for an eye disability manifested by 
decreased vision is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


